DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments filed 10/4/21 on pages 1-9 have been fully considered and are persuasive.  The prior art does not show separately or in combination the detailed embodiment of a stocker comprising:
	a wall that separates an inside and an outside of the stocker; a storage area provided on an inner side of the wall to store articles; a fan provided on the wall to draw in outside air and introduce the outside air into the inside of the stocker; a control panel storage provided on the inner side of the wall and laterally to the storage area to store a control panel; a first thermal insulation layer on a wall side of the control panel storage; a second thermal insulation layer on a storage area side of the control panel storage; and a transporter to move an article included in the articles to a transport destination when transporting the article into the stocker; wherein the wall has a rectangular or substantially rectangular shape as viewed from above; the fan is located on the wall along a first direction; the control panel storage is located on one end side in the first direction with respect to the storage area; the first thermal insulation layer is located between the control panel storage and the wall on which the fan is located, in a second direction orthogonal to the first direction; the second thermal insulation layer is located between the control panel storage and the storage area;in a plan view of the stocker, the control panel storage does not overlap the storage area; and in the plan view of the stocker, the second thermal insulation layer is located between the control panel storage and the storage area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.